Title: To James Madison from Rufus King, 9 February 1802 (Abstract)
From: King, Rufus
To: Madison, James


9 February 1802, London. No. 52. States that the definitive treaty is not yet signed but preparations are being made to reduce the war establishment. Virtual annexation of Italian Republic by France will not impede peace with England, and neither Austria nor the rest of Italy has a voice at Amiens. The size of Great Britain’s peacetime establishment is unknown, but it will be larger than previously, especially at sea. Twenty to twenty-five sail of the line will be at Jamaica while French forces are in the area. The French fleet sailed from Brest on 15 Dec. but has been delayed and scattered by storms in Bay of Biscay. It was provisioned for only four months and therefore probably will seek food and repairs in the U.S., as may also a detachment of the British fleet.
Repeats earlier news that Denmark has acceded to the St. Petersburg convention. Before ratifying, Sweden attempted to clarify British definitions of convoy and contraband but was told that ratification must precede discussion of these points. It is said that Sweden will now ratify, but Prussia, “having nothing to gain by it, will not be likely to do so.” Mentions newspaper reports that Great Britain and France have agreed to repress Barbary States but declares them to be without the “Smallest foundation.” Rumors of a change of ministry are equally unfounded; the present British administration continues popular, having imposed no new taxes and achieved peace “in compliance with the public wishes.” Peace and prolonged negotiations led to business stagnation; the last quarter’s revenue will fall far short of former amounts, “but these embarrassments may prove to be only temporary, and after a while men may resume and adjust their affairs, according to the new order of things.”
 

   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 4 pp.; in a clerk’s hand, signed by King. Printed in King, Life and Correspondence of Rufus King, 4:63–65.

